IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JANE DOE,                                 )
                                          )
             Plaintiff,                   )
                                          )
             v.                           ) C.A. No. N17C-10-077 MMJ
                                          )
DR. BRUCE GROSSINGER,                     )
GROSSINGER NEUROPAIN                      )
SPECIALISTS, P.A.,                        )
                                          )
             Defendants.                  )


                           Submitted: February 23, 2018
                             Decided: March 8, 2018

                               Upon Defendants’
                  Request to Determine if the Affidavit of Merit
                  Complies with 18 Del. C. §§ 6853(a)(1) and (c)

                                      ORDER

      Section 6853(a)(1) of title 18 of the Delaware Code provides that all

healthcare negligence complaints must be accompanied by an affidavit of merit as

to each defendant signed by an expert witness, accompanied by a current

curriculum vitae of the witness, stating that there are reasonable grounds to believe

that there has been healthcare medical negligence committed by each defendant.

      In this case, the affidavit of merit was filed under seal, as required. Pursuant

to 18 Del. C. § 6853(d), Defendants requested in camera review of the affidavit to




                                          1
determine compliance with sections 6853(a)(1) and (c). The Court has reviewed

the affidavit of merit and the accompanying curriculum vitae. The Court finds:

       1.        The affidavit is signed by an expert witness.

       2.        The affidavit is now accompanied by a current curriculum vitae.

       3.        The affidavit sets forth the expert’s opinion that there are reasonable

grounds to believe that the applicable standard of care was breached by Dr.

Grossinger.

       4.        The affidavit sets forth the expert’s opinion that there are reasonable

grounds to believe that specifically enumerated breaches by Dr. Grossinger

proximately caused the injuries claimed in the complaint. The expert does not

opine as to any other defendant.

       5.        The expert witness was licensed to practice medicine as of the date of

the affidavit.

       6.        In the 3 years immediately preceding the alleged negligent act, the

expert witness was engaged in the treatment of patients and/or in the

teaching/academic side of medicine in the fields of Neurology and Psychiatry.

       7.        The expert is board certified in the fields of Neurology and

Psychiatry.

       THEREFORE, the Court having reviewed in camera the affidavit of merit

and accompanying curriculum vitae of plaintiff’s expert witness, the Court finds



                                              2
that the affidavit of merit now complies with sections 6853(a)(1) and (c) of title 18

of the Delaware Code.

      IT IS SO ORDERED.




                                          3